DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/22 and 12/28/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, and 16-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desai et al. (U.S. 2019/0052436) (hereinafter “Desai”).  Desai teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method performed by a first user equipment (UE) for processing information, comprising:  receiving indication information transmitted by a second UE” is anticipated by a destination mobile device (first UE) that receives scheduling information (indication information) from a source mobile device (second UE) on control resources on the PSCCH as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0175].
“Determining a feedback resource on a sidelink channel based on the received indication information” is anticipated by the destination mobile device that determines the location in a transmission for transmitting an ACK/NACK (feedback resource on sidelink channel) based upon the received scheduling information (indication information) as shown in step 494 of Figure 20 and spoken of on page 15, paragraph [0177].
“Receiving sidelink data transmitted by the second UE” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176].
Lastly, “transmitting feedback information of the sidelink data on the feedback resource” is anticipated by the destination mobile device that transmits an ACK or a NACK (feedback information) to the source mobile device on the resources (feedback resource) determined in step 494 as shown in step 496 of Figure 20 and spoken of on page 15, paragraph [0178].
Regarding claim 2, “wherein the indication information is included in a physical sidelink control channel (PSCCH) transmitted by the second UE” is anticipated by a destination mobile device (first UE) that receives scheduling information (indication information) from a source mobile device (second UE) on control resources on the PSCCH as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0175].
Regarding claim 3, “wherein the receiving of the sidelink data comprises:  determining a time-frequency resource for the sidelink data transmitted by the second UE based on the received indication information; and receiving the sidelink data transmitted by the second UE based on the time-frequency resource” is anticipated by the destination mobile device that monitors the sidelink carrier for a PSCCH at a pre-determined time and on a set of frequency resources (time-frequency resource for the sidelink data), and once the PSCCH is detected, the destination mobile device processes the SCI to locate the resources for the corresponding PSSCH (sidelink data) as spoken of on page 7, paragraph [0097].
Regarding claim 11, “a terminal device, comprising:  a transceiver; and at least one processor coupled with the transceiver and configured to:  control the transceiver to receive indication information transmitted by a user equipment (UE)” is anticipated by a destination mobile device (terminal device) that receives scheduling information (indication information) from a source mobile device (UE) on control resources on the PSCCH as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0175]; where the UE processing device 600 of Figure 24 includes an interface 610, 612, 614 (transceiver) coupled to a processor 604 as spoken of on page 17, paragraphs [0200]-[0201].
“Determine a feedback resource on a sidelink channel based on the received indication information” is anticipated by the destination mobile device that determines the location in a transmission for transmitting an ACK/NACK (feedback resource on sidelink channel) based upon the received scheduling information (indication information) as shown in step 494 of Figure 20 and spoken of on page 15, paragraph [0177].
“Control the transceiver to receive sidelink data transmitted by the UE” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176].
Lastly, “control the transceiver to transmit feedback information of the sidelink data on the feedback resource” is anticipated by the destination mobile device that transmits an ACK or a NACK (feedback information) to the source mobile device on the resources (feedback resource) determined in step 494 as shown in step 496 of Figure 20 and spoken of on page 15, paragraph [0178].
Regarding claim 16, “wherein the sidelink data is included in a physical sidelink shared channel (PSSCH) transmitted by the second UE” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device (second UE) on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176].
Regarding claim 17, “wherein the determining the feedback resource on sidelink channel comprises determining the feedback resource on the sidelink channel according to correspondence between the time-frequency resource for the sidelink data transmitted by the second UE and the feedback resource” is anticipated by the destination mobile device that determines the location in a transmission for transmitting an ACK/NACK (feedback resource on sidelink channel) based upon the received scheduling information (indication information), where the resources of the PSSCH (time-frequency resource) indicate (correspondence) the location of the ACK/NACK (feedback resource) as shown in step 494 of Figure 20 and spoken of on page 15, paragraph [0177].
Regarding claim 18, “wherein the receiving of the sidelink data comprises: determining a transmission mode for the sidelink data transmitted by the second UE based on the received indication information; and receiving the sidelink data transmitted by the second UE based on the transmission mode” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176]; where the SCI received by the destination mobile device includes resource locations for shared channels (PSSCH), modulation/coding schemes (MCS) (transmission mode), priority, transmission/retransmission number, and destination identifier (ID) as spoken of on page 7, paragraph [0095].
Regarding claim 19, “wherein the transmission mode of the sidelink data transmitted by the second UE comprises at least one of a modulation and a coding mode of the sidelink data transmitted by the second UE” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176]; where the SCI received by the destination mobile device includes resource locations for shared channels (PSSCH), modulation/coding schemes (MCS) (transmission mode), priority, transmission/retransmission number, and destination identifier (ID) as spoken of on page 7, paragraph [0095].
Regarding claim 20, “wherein the transmitting of the feedback information of the sidelink data comprises transmitting a hybrid automatic repeat request acknowledge (HARQ-ACK) of the sidelink data on the feedback resource on the sidelink channel” is anticipated by the destination mobile device that transmits an ACK or a NACK (feedback information) to the source mobile device on the PSHICH channel resources (HARQ feedback resource) determined in step 494 as shown in step 496 of Figure 20 and spoken of on page 2, paragraph [0028], as well as page 15, paragraph [0178].
Regarding claim 21, “wherein the indication information is included in a physical sidelink control channel (PSCCH) transmitted by the UE” is anticipated by a destination mobile device (first UE) that receives scheduling information (indication information) from a source mobile device (UE) on control resources on the PSCCH as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0175].
Regarding claim 22, “wherein the sidelink data is included in a physical sidelink shared channel (PSSCH) transmitted by the UE” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device (UE) on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176].
Regarding claim 23, “wherein at least one processor is configured to: determine a time-frequency resource for the sidelink data transmitted by the UE based on the received indication information; and control the transceiver to receive the sidelink data transmitted by the UE based on the time- frequency resource” is anticipated by the destination mobile device that monitors the sidelink carrier for a PSCCH at a pre-determined time and on a set of frequency resources (time-frequency resource for the sidelink data), and once the PSCCH is detected, the destination mobile device processes the SCI to locate the resources for the corresponding PSSCH (sidelink data) as spoken of on page 7, paragraph [0097].
Regarding claim 24, “wherein at least one processor is configured to determine the feedback resource on the sidelink channel according to correspondence between the time-frequency resource for the sidelink data transmitted by the UE and the feedback resource” is anticipated by the destination mobile device that determines the location in a transmission for transmitting an ACK/NACK (feedback resource on sidelink channel) based upon the received scheduling information (indication information), where the resources of the PSSCH (time-frequency resource) indicate (correspondence) the location of the ACK/NACK (feedback resource) as shown in step 494 of Figure 20 and spoken of on page 15, paragraph [0177].
Regarding claim 25, “wherein at least one processor is configured to: determine a transmission mode for the sidelink data transmitted by the UE based on the received indication information; and control the transceiver to receive the sidelink data transmitted by the UE based on the transmission mode” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176]; where the SCI received by the destination mobile device includes resource locations for shared channels (PSSCH), modulation/coding schemes (MCS) (transmission mode), priority, transmission/retransmission number, and destination identifier (ID) as spoken of on page 7, paragraph [0095].
Regarding claim 26, “wherein at least one processor is configured to control the transceiver to transmit a hybrid automatic repeat request acknowledge (HARQ-ACK) of the sidelink data on the feedback resource on the sidelink channel” is anticipated by the destination mobile device that receives data packet(s) (sidelink data) from the source mobile device on resources on the PSSCH indicated by the transmission information from the received scheduling information as shown in step 492 of Figure 20 and spoken of on page 15, paragraph [0176]; where the SCI received by the destination mobile device includes resource locations for shared channels (PSSCH), modulation/coding schemes (MCS) (transmission mode), priority, transmission/retransmission number, and destination identifier (ID) as spoken of on page 7, paragraph [0095].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467